Lundberg Stratton, J.,
concurring. An employee who sought compensation for a psychological injury under the'system advocated by the appellees would be *467in a Catch-22 situation. A psychological injury is as real and may be as devastating as a physical injury. Mental trauma that results from a robbery where one believes that one may be injured or killed can be serious and genuinely debilitating. Yet psychological injuries without accompanying physical injury are specifically excluded from compensable injuries under the workers’ compensation statutes.
When an employee sustains a physical injury within the course and scope of employment, the employer is immune from civil suit, and the employee is compensated for the injury without fault being at issue. The employer receives immunity in exchange for the payment of premiums to the State Fund, which compensates the injured employee. However, when the employee sustains a psychological injury in the workplace without a physical injury, the employee is prevented from seeking recovery for the injury because it is not covered under the workers’ compensation system. Under the appellees’ interpretation, the employee would also be precluded from pursuing a civil recovery. The employer would receive immunity, but the employee would be precluded from any recovery at all. This result was surely not intended by Section 35, Article II of the Ohio Constitution.
If employers want immunity under the workers’ compensation system from civil actions for an employee’s psychological injuries, employers should urge the General Assembly to include psychological injuries without physical injuries in the definition of “injury” in R.C. 4123.01(C).
The Administrator of Workers’ Compensation suggests that the employee can pursue recovery from the primary tortfeasor, in this case, the robber. In most cases, this would be a meaningless gesture. The administrator also suggests that payment may be available from the Crime Victims’ Reparations Fund. However, a psychological injury that did not result from a criminal offense, such as trauma from being accidentally locked in a freezer or vault, would not be compensated under the Crime Victims’ Reparations Fund.
A psychological injury may exist without a concurrent physical injury. It is time that such a psychological injury be recognized as compensable in the workers’ compensation system. Until it is, if an employee’s psychological injury sustained in the course and scope of employment is not covered by workers’ compensation, then the employer should not be immune from civil liability for its negligence. However, the employee must still prove negligence in order to recover damages.
Consequently, I concur.